                                                                          Case 4:21-cv-04666-YGR Document 17 Filed 09/15/21 Page 1 of 1




                                                                  1
                                                                                                        UNITED STATES DISTRICT COURT
                                                                  2
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4   JUSTIN WALKER,                                       Case No.: 21-CV-4666-YGR
                                                                  5                Plaintiff,                              ORDER OF IMPENDING DISMISSAL
                                                                  6          vs.
                                                                  7   J. SANDERS, ET AL.,
                                                                  8                 Defendants.
                                                                  9

                                                                 10          Pro se plaintiff Justin Walker filed this action on June 17, 2021. (Dkt. No. 1.) Defendants
                                                                 11   ACSO and Jordan Sanders filed a motion to dismiss plaintiff’s complaint on July 29, 2021. (Dkt.
                                                                 12   No. 8.) Plaintiff’s response to defendants’ motion to dismiss was due August 12, 2021. To date,
                               Northern District of California
United States District Court




                                                                 13   plaintiff has not responded to defendants’ motion.
                                                                 14          Accordingly, the Court hereby issues this Order of Impending Dismissal. Plaintiff shall file a
                                                                 15   response to defendants’ motion to dismiss by THURSDAY, SEPTEMBER 30, 2021. Failure to do so
                                                                 16   shall result in dismissal without prejudice for failure to prosecute pursuant to Rule 41(b).
                                                                 17          If plaintiff responds, defendants shall have seven days after filing to reply. The Court shall
                                                                 18   decide the motions on the papers unless it deems that a hearing is necessary.
                                                                 19          IT IS SO ORDERED.
                                                                 20
                                                                      Date: September 15, 2021                      _______________________________________
                                                                 21
                                                                                                                              YVONNE GONZALEZ ROGERS
                                                                 22                                                       UNITED STATES DISTRICT COURT JUDGE

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
